Name: Commission Regulation (EEC) No 3681/87 of 9 December 1987 laying down transitional measures for the application of the differential amount system to peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 12 . 87 Official Journal of the European Communities No L 346/ 17 COMMISSION REGULATION (EEC) No 3681/87 of 9 December 1987 laying down transitional measures for the application of the differential amount system to peas , field beans and sweet lupins THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, tion may be the subject of a request for identification after 31 December 1987 and whereas, for that purpose, it should be specified that where there is no T 5 control copy, after the requisite checks have been carried out, the certificate of purchase at the minimum price enables the Member State where the products were harvested to be determined ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 3127/86 R, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1958 /87 of 2 July 1987 amending Regulation (EEC) No 2036/82 laying down special measures for peas , field beans and sweet lupins (3), and in particular Article 2 thereof, Whereas Article 31a of Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas , field beans and sweet lupins (4), as last amended by Regulation (EEC) No 2889/87 (5), provides for a Community trade control system applicable from 1 November 1987 and allowing the application of the differential amounts provided for in Article 12a of Council Regulation (EEC) No 2036/82 (6), as last amended by Regulation (EEC) No 1958/87 ; Article 1 At the request of the party concerned, under the condi ­ tions referred to in Article 31 a ( 1 ) of Regulation (EEC) No 3540/85 and where it can be proved to the satisfaction of a Member State that the peas, field beans or sweet lupins within its territory were harvested in another Member State and trade before 1 November 1987, the control copy referred to therein shall be completed, notwithstanding that paragraph , in the Member State where the products are situated. In that case , the control copy in question shall be subject to the procedures provided for in Article 31a of Regula ­ tion (EEC) No 3540/85 and, in particular, section 41 shall indicate the Member State where it could be proved that the products were harvested . Article 2 From 1 January 1988 , where the peas, field beans or sweet lupins have not been the subject of a T 5 control copy, the Member State where the products were harvested shall be deemed to be that which issued the certificate of purchase at the minimum price referred to in the first indent of Article 28 (2) of Regulation (EEC) No 3540/85 for the purposes of determining the amount of the aid to be paid to the user. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas products traded between Member States before 1 November 1987 did not give rise to the establishment of a T 5 control copy ; whereas , if after 1 November 1987 those products are once more the subject of trade between Member States , the control system provided for in Article 31a of Regulation (EEC) No 3540/85 should be adjusted to enable a control copy to be drawn up in the Member State where the products are situated ; Whereas , to determine the amount of the final aid to be granted for products traded between Member States before 1 November 1987, the Member State where the products were harvested should be specified ; whereas , where there is no T 5 control copy, Member States may take account until 31 December 1987 of the certificate of purchase at the minimum price in accordance with Article 2 of Regu ­ lation (EEC) No 2889/87 ; whereas the products in ques ( 1 ) OJ No L 162, 12 . 6 . 1982, p. 28 . (2) OJ No L 292, 16 . 10 . 1986, p. i . (3) OJ No L 184, 3 . 7 . 1987. p. 3 . (4) OJ No L 342, 19 . 12 . 1985 , p . 1 . 0 OJ No L 275, 29 . 9 . 1987, p . 23 . n OJ No L 219 , 28 . 7. 1982 , p. 1 . It shall apply until 30 June 1988 . No L 346/ 18 Official Journal of the European Communities 10 . 12. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 December 1987 . For the Commission Frans ANDRIESSEN Vice-President